Title: Thomas Jefferson to Stephen Girard, 7 June 1817
From: Jefferson, Thomas
To: Girard, Stephen


          
            Dear Sir
            Monticello
June 7. 17.
          
          I was much gratified on a former occasion by having the security of your bill that in the books and wines I ordered from France I should not be disappointed. there is probably some balance still due to you on that score; as, after placing 200. of the 550.D. in Marseilles, there remained for Paris 350.D. of the employment of this last sum I have no other account from my correspondent than that he paid 1900 ƒ–25 c for the books; and to this must have been added their transportation to Havre, of which I have no account. but the 1900 ƒ–25 c alone at par would have been 356.29 D and the real exchange may have made it more, besides the transportation to Havre. these articles being unknown to me, I must ask the favor of you to give a note of the balance due you to my friend mr Vaughan who will discharge it on my account. I have now requested him to remit for me a sum of 400 D to Paris for similar objects with the last. not knowing how far it might be within the line of your convenience, we dare not ask a like accomodation of credit from you, however desirable on account of certainty against disappointment. with my thanks for the past favor, I pray you to accept the assurance of my great personal esteem and respect.
          Th: Jefferson
        